Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change October 1, 2009 Item 3 News Release The news release dated October 1, 2009 was disseminated through Marketwire’s Canada and US Timely Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that infill diamond drilling at its wholly-owned Snowfield Project continues to deliver consistently wide intersections of gold-copper mineralization in the Snowfield Zone.The property is located 65 kilometers north of the town of Stewart and southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated October 1, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Item 9 Date of Report Dated at Vancouver, BC, this 1st day of October, 2009 October 1, 2009 News Release 09-29 SNOWFIELD INFILL DRILLING UPDATE Vancouver, B.C. – Silver Standard Resources Inc. reports that infill diamond drilling at its wholly-owned Snowfield Project continues to deliver consistently wide intersections of gold-copper mineralization in the Snowfield Zone.The property is located 65 kilometers north of the town of Stewart and southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. The 2009 drill program has been focused on the large block of inferred mineralization in the northern half of the zone.Drilling was designed to increase the hole density to approximately 100-meter centers. Of the latest 10 Snowfield Zone holes reported here, all were collared in mineralization at surface. Significant results include: · MZ-58 intersected 725 meters averaging 0.77 grams of gold per tonne (2,377 feet averaging 0.022 ounces of gold per ton)and 0.16% copper and included 259 meters averaging 0.93 grams of gold per tonne(850 feet averaging 0.033 ounces of gold per ton) and 0.16% copper. · MZ-54 intersected 561 meters averaging 0.96 grams of gold per tonne (1,842 feet averaging 0.028 ounces of gold per ton)and 0.19% copper and included 170 meters averaging 1.31 grams of gold per tonne(558 feet averaging 0.038 ounces of gold per ton) and 0.21% copper. The 2009 Snowfield Project field program is expected to wind down in early October and lead to a resource update in Q4/09.The most recent resource update for the Snowfield Zone (see news release dated February 3, 2009) reported measured and indicated resources totaling 4.4 million ounces of gold and inferred resources of 14.3 million ounces of gold based on a cut-off grade of 0.5 grams of gold-equivalent/tonne. Selected Snowfield Drill Results* – October 2009 Hole No. From (meters) To (meters) Interval (meters) Gold (g/tonne) Copper (%) MZ-51 MZ-52 MZ-53 MZ-54 Incl. MZ-55 MZ-56 MZ-57 MZ-58 Incl. MZ-59 MZ-60 * True thickness to be determined.Kenneth C. McNaughton, M.A.Sc., P.Eng., and vice president, exploration, Silver Standard Resources Inc., is the Qualified Person (QP) responsible for the Snowfield exploration program and has verified the data in the table above. All samples were submitted for preparation and analysis by ALS Chemex at its facilities in Vancouver, B.C.All samples were analyzed using aqua regia digestion with ICP finish.Samples over 100 ppm silver were reanalyzed using four acid digestion with an ore grade AA finish.Samples over 1,000 ppm silver were fire assayed with a gravimetric finish.Samples with over 10 ppm gold were fire assayed with a gravimetric finish. One in 20 samples were blind duplicate assayed at ALS Chemex in Vancouver, B.C. Kenneth C. McNaughton, M.A.Sc., P.Eng., vice president, exploration, Silver Standard Resources Inc., is the qualified person responsible for the Snowfield Project. Silver Standard Resources Inc. is a significant silver and gold resource company making the transition from explorer to producer as well as growing through exploration and development of its own projects. (Source: Silver Standard Resources Inc.) - 30 - For further information, contact: Robert A. Quartermain, President Silver Standard Resources Inc.
